Citation Nr: 9911614	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer as 
incurred during active military service.

2.  Entitlement to service connection for lung cancer as 
being proximately due to or the result of smoking cigarettes 
during active military service.

2.  Entitlement to service connection for lung cancer as 
being proximately due to or the result of nicotine dependence 
incurred during active military service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1944 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for lung cancer.

In the notice of disagreement received in December 1993 and 
the VA Form 9 received in May 1994, the veteran claimed that 
he developed lung cancer as a result of smoking cigarettes 
during his active military service.  In October 1994, a 
hearing office denied service connection for lung cancer as 
secondary to cigarette smoking, with consideration of the 
claim that the veteran became dependent upon nicotine during 
his active military service.  The October 1994 supplemental 
statement of the case revised the issue to indicate that the 
lung cancer was claimed as due to smoking and advised the 
veteran of the necessity of filing a timely substantive 
appeal.  In a statement received by the RO in February 1995, 
the veteran's representative advised the RO of the veteran's 
disagreement with the supplemental statement of the case and 
his desire for appellate review.


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
incurred lung cancer during his active military service nor 
any medical evidence that he had compensable disability from 
lung cancer within one year after his separation from 
service.

2.  The veteran did not incur lung cancer as a result of his 
smoking cigarettes during his active military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for lung 
cancer as incurred directly during active military service is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Service connection for lung cancer as being the result of 
smoking cigarettes during active military service is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a malignant tumor to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

I.  Direct Service Connection

For the reasons discussed below, the Board finds that the 
veteran's claim for direct service connection - that is, 
incurrence of the claimed disability during active military 
service -- for lung cancer is not well grounded.  Although 
the RO did not specifically state that it denied the 
veteran's claim for direct service connection for lung cancer 
on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied direct service connection for lung cancer on the 
merits, the Board concludes that denying the claim because it 
is not well grounded is not prejudicial to the appellant, as 
the Board, in making such a determination, concludes that the 
veteran could not prevail on the merits because of the lack 
of evidence of the second element of the Caluza analysis.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999); See also, Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in December 
1993, and in the statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The record contains no evidence that the veteran developed 
lung cancer during his active military service.  Nor can in-
service development of lung cancer be presumed pursuant to 
38 C.F.R. § 3.307, as there is no evidence that the veteran 
had compensable disability from lung cancer within one year 
after his separation from service.  The evidence in the 
record shows that the veteran was diagnosed to have lung 
cancer in 1991, approximately 45 years after his separation 
from service.  The Board concludes that the claim of 
entitlement to service connection for lung cancer as incurred 
during active military service is not well grounded.

II.  Lung Cancer Resulting from In-Service Smoking

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).

The veteran contends that he developed lung cancer as a 
result of smoking cigarettes.  He testified that he began 
smoking cigarettes approximately one and one-half years prior 
to his entry into service.  During that time, he smoked five 
to ten cigarettes per day.  He was in active duty service 
approximately sixteen months.  He testified that during that 
time, he smoked from two to three packs of cigarettes per 
day.  He was separated from active duty service in April 
1946.  He continued to smoke cigarettes at approximately the 
same rate continuously until 1967 or 1968, when he quit 
smoking.  He reported his smoking history essentially 
similarly in 1997, and that he started smoking at age 17 and 
smoked one-half pack per day before service, two to three 
packs per day during service, and 3 packs per day thereafter, 
until he quit in approximately 1966.

The veteran has current disability from lung cancer.  The 
disorder was diagnosed in 1991.  In May 1991, he underwent a 
left thoracotomy and left upper lobectomy.  Several 
physicians who have treated the veteran have offered opinions 
that development of lung cancer is associated with smoking 
cigarettes.  In a letter addressed to the veteran and dated 
in January 1994, one physician noted that he underwent 
surgery for lung cancer in May 1991.  He stated

Approximately 90% of all lung cancers are 
caused by cigarette smoking and you had a 
long history of smoking prior to this 
operation so it is reasonable to assume 
that your smoking was the cause of the 
lung cancer as you had no other risk 
factors for lung cancer.

In a February 1994 letter, another physician who had treated 
the veteran also noted his history of lung cancer and tobacco 
use.  He stated ". . . there is certainly epidemiologic 
evidence that tobacco use is associated with the cause of 
lung cancer."

In an October 1997 letter, a third physician who had treated 
the veteran wrote as follows:

This patient became nicotine dependent in 
the military.  He was discharged form 
(sic) the military in 1946.  He smoked 
cigarettes from 1943 until 1972.  
Certainly, there is epidemiologic 
evidence that lung cancer and cigarette 
smoking are related.

While each of the foregoing statements cite an epidemiologic 
relationship between cigarette smoking and the development of 
lung cancer, only the first statement indicates that the 
veteran developed lung cancer as a result of his smoking.  
Moreover, none of the foregoing statements attribute the 
veteran's development of lung cancer exclusively to his 
smoking of cigarettes during his sixteen months of active 
during from December 1944 to April 1946.

In March 1998, a VA physician examined the veteran and 
reviewed his history.  Noting the veteran's history of 
smoking before, during, and after his military service, the 
physician remarked that it was well established that there is 
a causal relationship between smoking and lung cancer, as a 
general condition.  However, he continued by stating that in 
the veteran's case, 

it is not likely that his lung cancer was 
caused by his problem with nicotine 
during his military career, but it is 
very possible that his smoking through 
the years has been a definite 
contributing factor to the development of 
lung cancer.

To grant service connection for lung cancer claimed as due to 
smoking in service, the question is whether the veteran 
developed lung cancer in 1991 as a result of smoking 
cigarettes during his sixteen months of active duty service 
from December 1944 to April 1946, rather than as a result of 
his entire history of smoking before, during, and after 
service.  The record contains only one medical opinion that 
specifically addresses the veteran's smoking during service 
alone, and that opinion is unfavorable to the veteran's 
claim.  Therefore, the preponderance of the evidence is 
against the claim of service connection for lung cancer as 
secondary to in-service smoking of cigarettes.



ORDER

Service connection for lung cancer, as incurred during active 
military service or as the result of smoking cigarettes 
during active military service, is denied.


REMAND

If a veteran acquired nicotine dependence during service and 
if nicotine dependence is considered to be a proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran, then service connection for the 
resulting death or disability can be established on a 
secondary basis.  See VAOPGCPREC 19-97 (O.G.C. Prec. 19-97).

In his October 1997 statement that the veteran became 
nicotine dependent during his active military service, Dr. 
Lipson acknowledged that the veteran had smoked cigarettes 
since 1943.  He did not offer a definition of nicotine 
dependence, nor a factual basis for his opinion about the 
time of onset of such dependence in the veteran's case.  The 
veteran has admitted that during the 1.5 years prior to 
entering active duty service, he smoked from five to ten 
cigarettes per day.  If the veteran became nicotine dependent 
before or after his active military service, the secondary 
disability resulting from such dependence cannot be service 
connected.

The question of the onset of the veteran's claimed nicotine 
dependence requires further development.  Pursuant to this 
remand, the RO will be scheduling a VA examination.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether he met 
the diagnostic criteria for nicotine 
dependence and, if so, the date of onset 
of his nicotine dependence.  The examiner 
should express an opinion whether it is 
as likely as not that the veteran became 
nicotine dependent during his active 
military service, and whether is it more 
likely that the onset of such dependence 
was before or after such service.  The 
claims folder should be reviewed by the 
examiner.

2.  The RO should specifically adjudicate 
the claim for service connection for 
nicotine dependence, and re-adjudicate 
the claim of service connection for lung 
cancer as secondary to nicotine 
dependence acquired during active 
military service. 

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

